                                                                     Case 2:16-cv-00316-RFB-DJA Document 106 Filed 12/08/20 Page 1 of 3



                                                                ARIEL E. STERN, ESQ.
                                                            1   Nevada Bar No. 8276
                                                                SCOTT R. LACHMAN ESQ.
                                                            2   Nevada Bar No. 12015
                                                                AKERMAN LLP
                                                            3   1635 Village Center Circle, Suite 200
                                                                Las Vegas, NV 89134
                                                            4   Telephone: (702) 634-5000
                                                                Facsimile: (702) 380-8572
                                                            5   Email: ariel.stern@akerman.com
                                                                Email: scott.lachman@akerman.com
                                                            6
                                                                Attorneys for plaintiff and counter-defendant
                                                            7   Bank of America, N.A., as sucessor by merger
                                                                to BAC Home Loans Servicing, LP f/k/a
                                                            8   Countrywide Home Loans Servicing, LP

                                                            9                                  UNITED STATES DISTRICT COURT
                                                           10                                       DISTRICT OF NEVADA
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11
               1635 VILLAGE CENTER CIR., SUITE 200




                                                                BANK OF AMERICA, N.A., as successor by              Case No.: 2:16-cv-00316-RFB-DJA
                                                                merger to BAC HOME LOANS SERVICING, LP
                     LAS VEGAS, NEVADA 89134




                                                           12   f/k/a   COUNTRYWIDE    HOME    LOANS                STIPULATION AND ORDER OF
AKERMAN LLP




                                                                SERVICING, LP                                       DISMISSAL OF BANK OF AMERICA,
                                                           13                                                       N.A.'S CLAIMS AND SFR INVESTMENTS
                                                                                 Plaintiff,                         POOL 1, LLC'S COUNTERCLAIMS AND
                                                           14                                                       TO RELEASE LIS PENDENS
                                                                v.
                                                           15
                                                                SOUTHERN HIGHLANDS COMMUNITY
                                                           16   ASSOCIATION; SFR INVESTMENTS POOL 1,
                                                                LLC; and ALESSI & KOENIG, LLC;
                                                           17
                                                                                 Defendants.
                                                           18

                                                           19   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                limited liability company,
                                                           20
                                                                                 Counter/Cross Claimant,
                                                           21
                                                                v.
                                                           22
                                                                BANK OF AMERICA, N.A., as successor by
                                                           23   merger to BAC HOME LOANS SERVICING, LP
                                                                f/k/a    COUNTRYWIDE    HOME    LOANS
                                                           24   SERVICING, LP; and ALEJANDRO FRAGOSO,
                                                                an individual,
                                                           25
                                                                                 Counter/Cross Defendants.
                                                           26

                                                           27

                                                           28

                                                                                                                1
                                                                      Case 2:16-cv-00316-RFB-DJA Document 106 Filed 12/08/20 Page 2 of 3




                                                            1            Plaintiff and counter-defendant Bank of America, N.A., as successor by merger to BAC Home

                                                            2   Loans Servicing, LP f/k/a Countrywide Home Loans Servicing LP (BANA), defendant Southern

                                                            3   Highlands Community Association and defendant, counterclaimant and cross-claimant SFR

                                                            4   Investments Pool 1, LLC (SFR) stipulate to dismiss, with prejudice, (1) BANA's claims against all

                                                            5   defendants and (2) SFR's counterclaims against BANA, each party to bear its own attorneys' fees and

                                                            6   costs. This stipulation leaves SFR's cross-claim against cross-defendant Alejandro Fragoso as the only

                                                            7   remaining claim in this case, which is subject to a pending unopposed motion for default judgment

                                                            8   [ECF No. 91].

                                                            9            BANA and SFR further stipulate the lis pendens recorded with the Clark County Recorder on

                                                           10   February 18, 2016, as Instrument No. 20160218-0001074, in relation to this action is release. The

                                                                release affects title to the real property legally described as:
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11
               1635 VILLAGE CENTER CIR., SUITE 200
                     LAS VEGAS, NEVADA 89134




                                                           12            PARCEL ONE:
AKERMAN LLP




                                                           13            LOT 50 IN BLOCK 1 OF PARCEL 237 AT SOUTHERN HIGHLANDS, AS SHOWN
                                                                         BY MAP THEREOF ON FILE IN BOOK 108 OF PLATS, PAGE 60 IN THE OFFICE
                                                           14            OF THE COUNTY RECORDED OF CLARK COUNTY, NEVADA AND AS
                                                                         AMENDED BY THAT CERTAIN CERTIFICATE OF AMENDMENT RECORDED
                                                           15            MAY 15, 2003 IN BOOK 20030515 AS INSTRUMENT NO. 1362, IN THE OFFICE
                                                                         OF THE COUNTY RECORDED, CLARK COUNTY, NEVADA.
                                                           16
                                                                         PARCEL TWO:
                                                           17
                                                                         A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS AND USE AND
                                                           18            ENJOYMENT AND PUBLIC UTILITIES ON, OVER AND ACROSS THE
                                                                         PRIVATE STREETS AND COMMON AREAS ON THE MAP REFERENCED
                                                           19            HEREINABOVE, WHICH EASEMENT IS APPURTENANT TO PARCEL ONE,

                                                           20   ///

                                                           21   ///

                                                           22   ///

                                                           23   ///

                                                           24   ///

                                                           25   ///

                                                           26   ///

                                                           27   ///

                                                           28   ///

                                                                                                                   2
                                                                  Case 2:16-cv-00316-RFB-DJA Document 106 Filed 12/08/20 Page 3 of 3




                                                            1   and more particularly described in the official records of Clark County as A.P.N. 177-31-815-050.

                                                            2          DATED this 7th day of December, 2020.

                                                            3 AKERMAN LLP                                          KIM GILBERT EBRON

                                                            4 /s/ Scott R. Lachman                          /s/ Diana S. Ebron
                                                              ARIEL E. STERN, ESQ.                          DIANA S. EBRON, ESQ.
                                                            5 Nevada Bar No. 8215                           Nevada Bar No. 10580
                                                              SCOTT R. LACHMAN, ESQ.                        JACQUELINE A. GILBERT, ESQ.
                                                            6 Nevada Bar No. 12015                          Nevada Bar No. 10593
                                                              1635 Village Center Circle, Suite 200         KAREN L. HANKS, ESQ.
                                                            7 Las Vegas, Nevada 89134                       Nevada Bar No. 9578
                                                                                                            7625 Dean Martin Drive, Suite 110
                                                            8 Attorneys for plaintiff and counter-defendant Las Vegas, Nevada 89139
                                                              Bank of America, N.A., as successor by merger
                                                            9 to BAC Home Loans Servicing, LP f/k/a Attorneys for defendant, counterclaimant and
                                                              Countrywide Home Loans Servicing, LP          cross-claimant SFR Investments Pool 1, LLC
                                                           10
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11 WOLF, RIFKIN, SHAPIRO, SCHULMAN &
               1635 VILLAGE CENTER CIR., SUITE 200




                                                              RABKIN LLP
                     LAS VEGAS, NEVADA 89134




                                                           12
                                                              /s/ Gregory P. Kerr
AKERMAN LLP




                                                           13 GREGORY P. KERR, ESQ.
                                                              Nevada Bar No. 10383
                                                           14 JORDAN J. BUTLER, ESQ.
                                                              Nevada Bar No. 10531
                                                           15 DOUGLAS M. COHEN, ESQ.
                                                              Nevada Bar No. 1214
                                                           16 3556 E. Russell Road, Second Floor
                                                              Las Vegas, Nevada 89120
                                                           17
                                                              Attorneys for defendant Southern Highlands
                                                           18 Community Association

                                                           19                                                  IT IS SO ORDERED:
                                                           20

                                                           21                                               IT IS SO ORDERED.
                                                                                                              __________________________
                                                                                                            _________________________________________
                                                           22
                                                                                                             RICHARD
                                                                                                            UNITED  STATESF.  BOULWARE,
                                                                                                                            DISTRICT JUDGE      II
                                                           23
                                                                                                              United States District Judge
                                                                                                            DATED: _____________________________
                                                           24
                                                                                                              DATED this 8th day of December, 2020.
                                                           25

                                                           26

                                                           27

                                                           28

                                                                                                               3
